EXHIBIT For Immediate Release Vault Technology withdraws Letter of Intent to Acquire Digital Media Invention, LLC Fort Lauderdale, Florida – December 17, 2008 - Vault Technology, Inc. (OTCBB: VULT) today announced that it has withdrawn its Non-Binding letter of intent to acquire all member interest in Digital Media Invention, LLC that was previously announced on October 8th, “While expanding our discussions and review we determined that continuing with the Digital Media acquisition would not be a good fit long term for Vault” said Nick Arroyo, President and CEO of Vault Technology.We continue to move forward with our other acquisition plans”, added Arroyo. About Vault Technology, Inc. Vault Technology, Inc. is a full service audio visual integration firm that serves the education, government, and commercial market place. We provide multimedia consulting, complete classroom, boardroom, and conference room design and installation of audiovisual products and sound system design and installation.We are exploring acquiring several operating entities that deliver products and services related to audiovisual systems integration, home theater systems and digital media.If you would like additional information on Vault Technology, Inc.please contact us at our corporate offices. Safe Harbor Statement This release contains forward-looking statements, which are made pursuant to the safe harbor provisions of the U.S.
